ORDER
PER CURIAM.
Jean Sandra Hinds (Wife) appeals the judgment and decree of legal separation entered by the trial court. George Dewey Hinds’ motion to dismiss Wife’s appeal or in the alternative to strike Wife’s brief, taken with the case, is denied.
The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).